Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura C. Brutman Reg. No. 38395 on 12 August 2022.

The application has been amended as follows: 

Claim 1 is amended, “A watchdog circuit for monitoring [[a plurality of]]one or more virtual machines provided by one core of a plurality of cores, the watchdog circuit comprising:
	a first memory portion;
	a second memory portion; and
	a control logic configured to: 
		count a number of pulses;
		when starting the watchdog circuit: 
			store a global watchdog counter value in the first memory portion; and 
			store a local watchdog counter value for each virtual machine of the one or more virtual machines in the second memory portion; 
		after a predefined number of pulses:
			modify the global watchdog counter value and the local watchdog counter values; and
			if the global watchdog counter value fulfills a predefined global watchdog reference criterion or any of the local watchdog counter values fulfills a predefined local watchdog reference criterion, output an error signal.”

Claim 2 is amended, “The watchdog circuit of claim 1,
	wherein the global watchdog counter is configured to be resettable by a hypervisor, and
wherein each of the local watchdog counters is configured to be resettable by [[the ]]a corresponding
virtual machine.

Claim 7 is amended, “The watchdog circuit of claim 1, further comprising:
	a timer configured to provide [[the ]]a clock signal providing the counted pulses.”

Claim 10 is amended, “A circuit comprising:
	the watchdog circuit of claim 1;
	a hypervisor configured to reset the global counter value to [[the ]]an initial global watchdog
counter value before the global watchdog counter value fulfills the predefined global watchdog
reference criterion; and
	the [[plurality of]]one or more virtual machines, wherein each of the virtual machines is
configured to reset its corresponding local watchdog counter value to [[the ]]an initial local
watchdog counter value before the local watchdog counter value fulfills the predefined local
watchdog reference criterion.”

Claim 11 is amended, “A system-on-chip comprising a multi-core processor, the system-on-
chip comprising a plurality of watchdog circuits in accordance with claim 1,
	wherein each of the [[multiple ]]plurality of cores has an assigned watchdog circuit of the plurality of watchdog circuits.”

Claim 12 is amended, “A method of operating a watchdog circuit for monitoring [[a
plurality of]]one or more virtual machines provided by one core of a plurality of cores, the method
comprising:
	starting the watchdog circuit;
	storing a global watchdog counter value in a first memory portion;
	storing a local watchdog counter value for each virtual machine of the one or more virtual
machines in a second memory portion;
	counting a number of pulses;
	after a predefined number of pulses:
		modifying the global watchdog counter value and the local watchdog counter
values; and
		if the global watchdog counter value fulfills a predefined global watchdog
reference criterion or any of the local watchdog counter value fulfills a predefined local
watchdog reference criterion, outputting an error signal.”

Claim 17 is amended, “The method of claim 12, further comprising:
	providing, by a timer, [[the ]]a clock signal.”

Claim 19 is amended, “The method of claim [[12]]15, further comprising:
	generating, by a password generator, the at least one password.”

Claim 20 is amended, “A method of operating a circuit comprising the watchdog circuit, a
hypervisor, and [[a plurality of]]one or more virtual machines, the method comprising:
	operating the watchdog circuit in accordance with the method of claim 12;
	resetting, using the hypervisor, the global counter value to [[the ]]an initial local global
watchdog counter value before the global watchdog counter value fulfills the predefined global
watchdog reference criterion; and
	resetting, by each of the virtual machines, its corresponding local watchdog counter value
to [[the ]]an initial local watchdog counter value before the local watchdog counter value fulfills the
predefined local watchdog reference criterion.”

Claim 21 is amended, “A method of operating a system-on-chip comprising a multi-core
processor, wherein each of the [[multiple ]]plurality of cores has an assigned watchdog circuit of [[the]]
a plurality of watchdog circuits, the method comprising:
	operating the plurality of watchdog circuits in accordance with the method of claim 12.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Referring to claims 1-21, the prior art does not teach or fairly suggest after a predefined number of pulses: modify the global watchdog counter value and the local watchdog counter values; and if the global watchdog counter value fulfills a predefined global watchdog reference criterion or any of the local watchdog counter values fulfills a predefined local watchdog reference criterion, output an error signal, in the scope and context of claims 1 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
	US20160314057, see paragraph 104.
	US5729472, see claims 5,6.
	US5978939, see abstract.	US10606675, see paragraphs 14, 17.
	US20020116670, see abstract.
	US6618825, see abstract.
	US20180225140, see paragraph 61.
	US20160170816, see paragraph 45.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/Primary Examiner, Art Unit 2114